Citation Nr: 0325049	
Decision Date: 09/25/03    Archive Date: 10/02/03	

DOCKET NO.  97-29 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

2.  Entitlement to service connection for a bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
June 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).  A September 1997 rating decision denied the 
veteran entitlement to service connection for PTSD.  A 
January 1998 rating decision denied entitlement to service 
connection for a bilateral hearing loss.  

This case was previously before the Board and in a decision 
dated in July 1999 the veteran's claim for service connection 
for PTSD was determined by the Board to be well grounded 
pursuant to the then existing law and the claim was then 
remanded to the RO for further development.

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the remand portion of this 
decision.


FINDING OF FACT

There is credible supporting evidence that the veteran 
engaged in combat with the enemy in service resulting in a 
stressor sufficient to cause his currently diagnosed PTSD.  





CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA of 2000)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide the VA will assist the 
claimant in obtaining evidence necessary to substantiate his 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a); 38 C.F.R. § 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA provided the veteran and his 
representative copies of the appealed rating decision, the 
statement of the case, and supplemental statements of the 
case.  These documents collectively provide notice of the law 
and governing regulations, the evidence needed to support the 
claim of service connection for PTSD, and the reasons for the 
determination made regarding that claim.  By way of the 
September 1999 Board remand, with respect to his claim for 
PTSD, and letters from the RO dated in July 2001 and 
January 2003 the veteran was notified that VA was undertaking 
additional development of his claims; he was informed of the 
information and evidence needed from him to substantiate his 
claim; and, he was notified that VA would provide assistance 
in obtaining this evidence.  Thus, it is apparent from the 
aforementioned documents that VA identified to the veteran 
the evidence and information necessary to support his claims 
and then offered to assist him to the extent possible by 
assuming sole responsibility for obtaining, on his behalf, 
such relevant evidence once identified by him.  Furthermore, 
the record discloses that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims.  Most notably, the veteran's service medical 
records and copies of relevant VA outpatient treatment 
records have been obtained and associated with his claims 
file.  Additionally, records from the United States Armed 
Services Center for Unit Records Research (USASCURR) and 
information obtained by the veteran from the National 
Archives Record Administration (NARA) documenting the history 
of the veteran's unit in Vietnam between January 1967 and 
December 1967 have been associated with his claims file.  The 
veteran has been afforded a personal hearing in connection 
with his claim for service connection for PTSD in March 1998.  
There is identified evidence that has not been accounted for 
and the veteran's representative has been given the 
opportunity to submit argument.  Therefore, under the 
circumstances, VA has satisfied both its duty to notify and 
assist the veteran in his case, and adjudication of this 
appeal at this juncture poses no risk or prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

A review of the veteran's DD 214, Report of Discharge from 
Service, and other military personnel records show that the 
veteran served in Vietnam from August 1966 to June 1967 
initially as an "assistant gunner" and beginning in 
November 1966 as a "cannoneer".  His decorations include 
the Vietnam Service Medal and Vietnam Campaign Medal.  The 
veteran did not receive any decorations indicating his 
participation in combat.  The veteran's service medical 
records are negative for any psychiatric disability.

Post service VA outpatient treatment records, dated since 
June 1985, show that the veteran has been diagnosed as 
suffering from PTSD.  A VA mental health clinician on a May 
1987 VA psychological evaluation, during which the veteran 
denied any previous psychiatric treatment, initially 
diagnosed this disorder.  When asked to describe traumatic 
events related to his PTSD the veteran reported:  (1) While 
out on a mission to procure supplies, he was detained 
overnight with his sergeant.  Upon arrival at his outpost 
campsite, they discovered that all men had been killed in 
spite of the elaborate precautions taken for defense.  He 
vividly remembers the "brains in the helmets".  (2) He 
witnessed the torture and execution of prisoners.  (3) He 
remembers the "pungi pit" booby traps while leading patrols.  
(4) Although not in Vietnam at the time, he recalled the 
death of his brother from sniper fire.  

Subsequent VA counseling records associated with the 
veteran's claims file show a continuing clinical diagnosis of 
PTSD and ongoing therapy for this disorder.  

On a PTSD questionnaire received in October 1997, the veteran 
elaborated on his service in Vietnam and his alleged stressor 
events.  On this questionnaire the veteran described mortar 
attacks on his base camp and being constantly engaged with 
the Viet Cong with the resulting loss of his buddies.  The 
veteran also described retrieving ammunition from a military 
installation and engaging in firefights along the way as well 
as seeing the bodies of dead enemy troops while in transit.  
He further stated that he could not remember any specific 
dates but that he was all "over the place".  He mentioned 
that his base camp was in Xuan Loc in a rubber plantation as 
well as in other locations in Vietnam.  

At his personal hearing in March 1998 the veteran testified 
that his military occupational specialty was field artillery 
and that while in Vietnam he participated in convoy 
activities during which he encountered firefights with the 
enemy.  He said that on one occasion he came back to his base 
camp after being away overnight and found that his buddies at 
this camp had been killed by enemy forces and that this had 
occurred at the end of his tour.  He identified his base camp 
as Long Bien.  The veteran also described other events during 
his tour in Vietnam including episodes in which he was 
engaged in firefights with the enemy and having his base camp 
mortared all the time.  He also testified that his younger 
brother was killed in Vietnam.  The veteran testified that he 
had been diagnosed with PTSD and was currently in counseling 
and taking medications.  

In a statement dated in October 1999, Johnny L. Reid, stated 
that he was stationed with the veteran in Vietnam while both 
were assigned to the 11th Armored Calvary and while stationed 
with the veteran his unit was attacked by mortars numerous 
times by the Viet Cong.  He further stated that the 11th 
Armored Calvary returned fire and "saw casualties, death."  

In a statement dated in July 2001 the veteran's 
representative submitted further information provided by the 
veteran regarding his stressors during his service in 
Vietnam.  It was noted that the veteran was assigned to the 
11th Armored Calvary Regiment and that on or about June 19, 
1997, his unit came under attack by reinforced Infantry 
battalions of Viet Cong with high-density antitank and 
automatic weapons.  It was also added that this attack on the 
veteran's unit took place near "Slope 30 Hamlet."  It was 
further stated that the 11th Armored Calvary Regiment 
defended itself returning devastating automatic weapon and 
90-millimeter cannon fire, which continued for over an hour 
and 20 minutes.  It was also noted that this action resulted 
in the death of two individuals killed in action and 12 
wounded in action.  

A VA mental health note dated in September 2001 records the 
veteran's complaint that he is constantly unhappy, his report 
of trauma in Vietnam, and the veteran's PTSD symptomatology.  
The veteran stated that while in Vietnam he and his buddies 
came under attack while on patrols.  The veteran also 
reported that his brother had been killed in action.  
Following a mental status examination significant for 
depressed mood and a report of hearing muffled voices, PTSD 
status post combat exposure, major depression and psychosis 
NOS (not otherwise specified) were diagnosed.  

Unit history records of the 3rd Squadron, 11th Armored 
Calvary Regiment documenting that unit's mission activity, 
areas of operation and participation in several combat 
operations in 1967 were received from the USASCURR in 
June 2002.  Also received were combat operation after action 
reports, submitted by the 9th Infantry Division, the higher 
headquarters for the 1st Battalion 11th Artillery for the 
period June 5 to June 29, 1967, which documented combat 
incidents involving elements of that unit.  Additionally 
daily staff journal submitted by the 9th Infantry Division 
for the period June 17 to 22, 1967, were also enclosed.  
These journals documented that on June 20, 1967, the 1st 
Battalion, 11th Artillery fired 24 rounds at an unknown size 
Viet Cong unit.  The USASCURR also confirmed the death of the 
veteran's brother as a result of enemy activity in Vietnam on 
March 30, 1969, and informed that the NARA does not maintain 
records for the 1st Battalion, 11th Artillery.  An entry in 
these records dated June 19, 1967, approximately four days 
prior to the veteran's departure from Vietnam indicates that 
his squadron came under attack by several battalions of a 
reinforced Viet Cong regiment.  It was noted that the 
attackers were armed with small arms, machine guns, mortars, 
recoilless rifles, grenade launches and antitank weapons.  
The squadron perimeter was attached from three sides and 
subject to an intense volume of fire.  Units of the 11th 
Artillery reacted quickly and laid down a responding heavy 
volume of suppressive fire and were supported by other 
elements of the 11th Armored Calvary as well as helicopters 
in defending the perimeter.  After approximately 45 minutes 
the enemy fire subsided and the attackers began to withdraw.  
It was noted that a sweep of the battlefield at first light 
revealed 56 Viet Cong bodies.  It was also noted that nine 
"troopers" in the squadron were killed and 32 were wounded.  
The battle was reported to be known as the battle of "Slope 
30".  

In a declassified report received from the NARA entitled 
Battle of Slope 30 it was noted that the 3rd Squadron, 11th 
Armored Calvary Regiment on 19 June 1967 defeated a major 
Viet Cong force composed of two Infantry battalions that had 
attacked elements of the squadron located near slope 30 
Hamet, 50 kilometers east of Saigon.  This report describes 
the defense of this area by the 3rd Squadron 11th Armored 
Calvary Regiment and eventual retreat of the enemy from the 
battlefield.  

A VA mental health progress note dated in February 2003 noted 
that the veteran goes to a weekly PTSD support group and has 
attended this group since 1997.  It further observes that the 
veteran served in Vietnam and that his base camp was at Xuan 
Loc Vietnam although his unit traveled throughout the entire 
II Corps and IV Corps regions of South Vietnam.  

Analysis

Service connection may be granted for a disability incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Further, service connection may be granted for any disease 
diagnosed after discharge when all the evidence including 
that pertinent to service establishes that the disease was 
incurred in service.

A grant of service connection for PTSD requires:  (1) Medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) medical evidence 
establishing a link between the current symptoms and a 
stressor in service; and (3) credible supporting evidence 
that the claimed inservice stressor(s) occurred.  38 C.F.R. 
§ 3.304(f).  

As noted above, service connection for PTSD requires an 
appropriate diagnosis and credible supporting evidence of the 
existence of an inservice stressor related to that diagnosis.  

If the evidence establishes that the veteran engaged in 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardship of 
the veteran's service, the veteran's lay statement alone, may 
establish the occurrence of the claimed inservice stressor.  

If however, there is no combat experience, and if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 99 (1993).  The veteran's testimony by itself, 
cannot, as a matter of law establish the occurrence of a 
noncombat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Furthermore, an opinion by a medical health 
professional based on post service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

In this case, service records or independent evidence has not 
verified most of the veteran's claimed Vietnam stressors.  
However, the veteran has identified one claimed service 
stressor as a mortar attack on his base camp near Slope 30, 
Hamlet by Viet Cong forces resulting in the death and injury 
to defending members of his unit of assignment, the 11th 
Armored Calvary Regiment.  A recent Court decision by the 
United States Court of Appeals for Veterans Claims has held 
that the fact that the veteran was stationed with a unit that 
sustained combat attacks strongly suggests that the veteran 
was in fact exposed to these attacks.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

Documents from the USASCRUR refer to an attack by a 
reinforced Viet Cong regiment against the veteran's unit 
perimeter on June 19, 1967, approximately four days prior to 
the veteran's departure from Vietnam.  This attack reportedly 
resulted in a number of enemy casualties as well as the 
deaths of members of the veteran's unit and the wounding of 
numerous others.  The unit history identifies the enemy 
engagement as the battle of "Slope 30".  The veteran has 
submitted a declassified report elaborating on this battle, 
which he informs, was obtained from the NARA.  This report 
confirms that the veteran's unit, the 3rd Squadron 11th 
Armored Calvary Regiment engaged and defeated a major Viet 
Cong force on June 19, 1967, in the Battle of Slope 30.  

The Board must make a finding of whether the veteran engaged 
in combat with the enemy on a case-by-case basis.  VAOPGCPREC 
12-99, p 4 (Oct. 18, 1999); Gaines v. West, 11 Vet. App. 353 
(1996).  For the purpose of this decision, on the basis of 
the totality of the evidence, the Board finds that the 
veteran did engage in one episode of personal combat while 
stationed in Vietnam.  

Having determined that the veteran did on one occasion engage 
in combat with the enemy conclusive evidence of an inservice 
stressor related to combat based on the veteran's lay 
statements is established.  The post service medical evidence 
contains an acceptable diagnosis of PTSD.  Medical records 
indicate the PTSD diagnosis rests at least in part on the 
veteran's combat experience during Operation Slope 30.  

In sum, all elements of service connection for PTSD are 
established such as to warrant a grant of service connection 
for this disorder.  The benefit of the doubt doctrine has 
been applied and reached in this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  


REMAND

The Board observes that the service records show that the 
veteran's principle duty involved artillery support.  
However, the service medical records are negative for any 
finding or diagnosis relative to a hearing loss disability 
during service, or within one year thereafter.  

The Board also acknowledges that a VA physician in 
March 1998, while examining the veteran primarily for 
neurological problems, indicated that the veteran had a 
history of hearing loss "probably secondary" to noise 
exposure in service.  However, the physician's  statement was 
not provided in the context of a hearing examination.  
Because the March 1998 neurological examination does not 
contain sufficient detail, and because an audiological 
examination to include a medical opinion would be helpful in 
deciding this claim, further development is warranted.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any information 
(medical or lay evidence), not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim of 
service connection for bilateral hearing 
loss.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on his behalf.

2.  Thereafter, please make arrangements 
with the appropriate VA medical facility 
to schedule the veteran to be afforded an 
audiological examination.  Send the 
claims folder to the examiner for review 
in conjunction with the examination.  
After reviewing the claims file and 
examining the veteran, the audiological 
examiner is asked to respond specifically 
to each of the following items:
(a.) What are the puretone 
thresholds, in decibels, in the 
veteran's right and left ear at the 
frequencies 500, 1000, 2000, 3000 
and 4000 Hertz?

(b.) What is the speech recognition 
score using the Maryland CNC Test 
for the veteran's right and left 
ear?

(c.)  If the results of the 
veteran's audiometric testing for 
the right and/or left ear indicate 
any of the following:  (1) the 
auditory threshold in any of the 
frequencies at 500, 1000, 2000, and 
4000 Hertz is 40 decibels or 
greater; (2) the auditory thresholds 
for at least three of the 
frequencies at 500, 1000, 2000, and 
4000 Hertz are 26 decibels or 
greater; or (3) the speech 
recognition score using the Maryland 
CNC Test is less 94 percent, the 
examiner should render an opinion as 
to whether it is at least as likely 
as not that the veteran's right 
and/or left ear hearing loss 
disability is etiologically related 
to any incident of service, to 
include any exposure to noise in 
service.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and readjudicate the veteran's 
claim of entitlement to service for 
bilateral hearing loss.  If any of the 
determinations remain adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




 

